ACCEPTED
                                                                                                       06-14-00103-CV
                                                                                             SIXTH COURT OF APPEALS
                                                                                                  TEXARKANA, TEXAS
                                                                                                  3/30/2015 6:49:49 PM
                                                                                                       DEBBIE AUTREY
                                                                                                                CLERK

                                             IN THE

                                SIXTH COURT OF APPEALS
                                                                                   FILED IN
                                                                            6th COURT OF APPEALS
                                    TEXARKANA, TEXAS                          TEXARKANA, TEXAS
                                                                            3/31/2015 9:38:00 AM
                                                                                DEBBIE AUTREY
NANCY HART AND ALL OTHER                         §                                  Clerk
OCCUPANTS                                        §
                                                 §
v.                                               §    NO. 06-14-00103-CV
                                                 §
WELLS FARGO BANK, N.A.                           §


                                     MOTION TO DISMISS

TO THE HONORABLE COURT OF APPEALS:

       COMES NOW, Nancy Hart and All Other Occupants, Appellants, in the above-

referenced cause (collectively, “Appellant”), pursuant to Rule 10.5(b) and 42.1(a)(1) of the Texas

Rules of Appellant Procedure, moves for an order dismissing this appeal. In support hereof,

Appellant respectfully represents to the Court as follows:

                                                 I.

                             CERTIFICATE OF CONFERENCE

       A conference was held on February 26, 2015, with Mark D. Hopkins, Esq., counsel for

Appellee, on the merits of this motion, and the opposing party does oppose the motion.

                                                II.

       Appellant, Nancy Hart and All Other Occupants, no longer desire to pursue this appeal.

The parties have resolved their disputes to their mutual satisfaction. There is no relief sought by

appellee which would prevent the dismissal of this appeal.



                                                -1-
                                                  II.

       The dismissal requested will not prejudice Appellant nor Appellee. Appellant brings this

motion so that substantial justice may be done.

       WHEREFORE, PREMISES CONSIDERED, Appellant respectfully requests that the

Court grant this Appellant’s motion to dismiss and grant Appellant such other and further relief

to which Appellant may be justly entitled.

                                             Respectfully submitted,

                                             The Law Offices of Ronald E. Harden, P.L.L.C.


                                             __/s/ Ronald E. Harden_____________________
                                             Ronald E. Harden
                                             State Bar No. 00792079
                                             P.O. Box 776
                                             Terrell, Texas 75160
                                             Telephone: (214) 683-7346
                                             Telecopier: (214) 960-4226

                                             COUNSEL FOR APPELLANT,
                                             NANCY HART and All Other Occupants


                                CERTIFICATE OF SERVICE

       I hereby certify that on the 30th day of March, 2015, a copy of the foregoing document
was served upon trial counsel of record for the Appellee, Mark D. Hopkins, Esq., Hopkins &
Williams, PLLC, 12117 Bee Caves Road, Suite 260, Austin, Texas 78738, by regular mail,
postage pre-paid and properly addressed, in accordance with Rule 9.5 of the Texas Rules of
Appellate Procedure.


                                             ____/s/_Ronald E. Harden___________________
                                             Ronald E. Harden




                                                  -2-